DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 3/29/2021 has been considered by the Examiner. Currently claims 1-6, 8-11, 13-16, 18-22, 24, 27, and 29-33 are pending, claims 7, 12, 17, 23, 25-26, 28, and 31 are canceled, claims 1-5,8,11,13-16,18-22,24,27 and 29-30 are withdrawn from consideration, claim 6 has been amended, and claims 32-33 are newly added. A complete action on the merits of claims 6, 9, 10, 32 and 33 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the collapsible chamber.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 9, 10, 32, and 33 are rejected due to their dependency on rejected claim 6. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9, 10, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Py (2013/0184677).
Regarding claim 6, Knight teaches an assembly for dispensing vapocoolant (Figs. 1-4), comprising:
a housing having a longitudinal axis (syringe body 12), the housing having appendages (manually-engageable surface 90) that extend in opposite directions from the housing, the housing dimensioned to receive a container of vapocoolant (storage chamber 48, Figs.3-4) the housing comprising a neck extending longitudinally along the longitudinal axis with taper from a shoulder of the housing (92); and 
a stop member fixedly positioned in the housing (see annotated figure below where the stop member includes 80 and a distal portion of the plunger 14 fixedly positioned in the housing) and configured to receive at least a portion of an outlet of a container and to engage an actuator sealeably engaged with the outlet of the container (storage chamber outlet 44 engages with actuating portions: plunger tip 54 , plunger 14 , and spring 78);
wherein the contents comprise one or more vapocoolants or one or more vapocoolants and medicaments ([0104] the syringe may be used to dispense any of numerous different types of fluids or other substances for any of numerous different applications, including, for example, medicaments, pharmaceuticals, vaccines, liquid nutrition products, supplements, and numerous other products that are currently known, or later become known…It is the position of the Examiner that the limitation “one or more vapocoolants and medicaments” is broadly interpreted as requiring either vapocoolant, medicament, or vapocoolant and medicament), the container comprising a sealably engaged valve member (valve 18), the valve member comprising the actuator (valve 18 is engaged with plunger tip 54, plunger 14 , and spring 78), the actuator configured to actuate the valve member upon collapse of the collapsible chamber and engagement with the stop member so as to allow release of an amount of the vapocoolant contents ([0070] Movement of the compression surface 72 when the plunger 14 is displaced between first and second positions creates pressure differentials across both the first and second valves 16 and 18, respectively, resulting in the dispensing of a dose of substance within the compression chamber 20 through the first valve 16 and out of the syringe 10, and the releasing of another dose of the substance from the variable-volume storage chamber 48 through the second valve 18 and into the compression chamber 20…[0073] plunger 14 includes the stop member 80 and stop surface 84 which prevents further proximal movement of the plunger relative to the body).

    PNG
    media_image1.png
    907
    701
    media_image1.png
    Greyscale

Regarding claim 9, Py teaches the limitation of claim 6 and wherein stop member comprises a surface having a recess dimensioned to receive at least a portion of the outlet and at least a portion of the valve member (see annotated Fig. 1 the distal portion of the stop member has a recess and receives /is in contact with a portion of the outlet 44 and a portion of the valve member 66 of valve 18).
Regarding claim 10, Py teaches the limitations of claim 7 and wherein the neck extends away from the stop member (the neck extends away from the stop member since there is space between the distal most portion of the neck and the stop member). 
Regarding claim 32, Py teaches the limitations of claim 6, further comprising a peripheral seal that engages the container so as to retain the container in the housing and to isolate the interior of the housing from the ambient environment (Fig. 4 [0064] A sliding seal 46 is received within an opposite end of the plunger 14 relative to the storage chamber outlet 44, and a variable-volume storage chamber 48 is defined within the hollow body of the plunger between the sliding seal 46 and outlet 44 for storing therein multiple doses of a substance to be dispensed). 
Regarding claim 33, Py teaches the limitations of 6, and wherein each of the appendages have distally facing surfaces for receiving fingers of a human hand ([0075] a user grips the second manually-engageable surface 90 with the index and middle finger of the same hand, and engages the first manually-engageable surface 88 with the thumb of the same hand, to depress the plunger 14 from the first position toward the second position by squeezing the thumb toward the index and middle fingers).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794